Citation Nr: 1754025	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Bierer, Associate Counsel





INTRODUCTION

The Veteran served in the United States Air Force from June 1964 until June 1968.  During that time, the Veteran served as a Security Policeman and deployed to Vietnam.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.

The Board notes that this claim was previously before the Board in August 2016, and that during that appeal, the Veteran testified before the undersigned Veterans Law Judge by means of video conference in June 2016.  A transcript of that hearing is of record.  Following the Board's denial of service connection for bilateral hearing loss, the case was subsequently appealed to the Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board's decision in August 2017.  The case has since returned to the Board.

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a present diagnosis of single vessel coronary artery disease (CAD).

2.  The Veteran served in Vietnam during the Vietnam Era.

3.  The CAD is presumed to have been incurred in service due to the Veteran's herbicide exposure based upon his service in Vietnam.



CONCLUSION OF LAW

The criteria for service connection for arteriosclerotic heart disease have been met.  38 U.S.C. §§ 1110, 1116, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist).

Arteriosclerotic Heart Disease

The Veteran seeks service connection for ischemic heart disease on the basis of herbicide exposure in Vietnam.  Service connection may be granted if the evidence demonstrates that a current disability is present as a result of an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent evidence which shows (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed Cir. 2004).  The relationship between the disability and the in-service event or incurrence is a medical question, and the Board is bound by the medical evidence on record and may not make such findings on its own.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Certain medical conditions, such as arteriosclerotic heart disease, are presumed to be connected to service based upon herbicide agent exposure.  38 C.F.R. § 3.309(e) (2017).  Exposure to herbicide agents is presumed based upon service within Vietnam and other specified areas during particular time periods.  38 U.S.C. § 3.307(a)(6) (2017).  

Here, all three elements for service connection have been met.  According to the VA examination dated March 29, 2017, the Veteran was diagnosed with single vessel CAD, thereby presenting a current disability.  Shedden, 381 F.3d at 1167.  The second and third elements are satisfied through the presumption of connection between the Veteran's present disability and his military service in Vietnam, and no affirmative evidence contrary to that exposure is present on the record.  38 U.S.C. § 3.307(a)(6)(iii) (2017); Shedden, 381 F.3d at 1167.  Accordingly, service connection for arteriosclerotic heart disease is granted.

ORDER

Entitlement to service connection for arteriosclerotic heart disease is granted.


REMAND

The Court vacated and remanded the Board's August 2016 decision in August 2017 on the basis that the Board relied upon an inadequate May 2011 VA examination.  The Board has reviewed the Court's decision and notes that no further audiological examination done for purposes of compensation and pension appears on the record.  A VA audiological examination from January 2017 is present, but was done in order to outfit the Veteran with new hearing aids rather than to opine as to whether or not service connection may be granted.  In accordance with the Court's directive, the Board remands the matter of the Veteran's bilateral sensorineural hearing loss to the AOJ as instructed.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate audiological examination to determine the level of his present bilateral sensorineural hearing loss.

The examiner must opine whether it is at least as likely as not (i.e. 50 percent probability or greater) that the symptoms reported by the Veteran are related to the Veteran's service.  When making this evaluation, the examiner must take into account the Veteran's service records, medical records, and lay statements, as well as the Veteran's present diagnosis for bilateral tinnitus.

A complete rational for any opinion expressed should be provided.  If the examiner is unable to offer an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely which facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained which would lead to a conclusive opinion.

2.  Thereafter, readjudicate the claim for service connection for the Veteran's bilateral sensorineural hearing loss.  If the determination remains unfavorable, issue a supplemental statement of the case and afford the Veteran with the appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


